COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


KELLY GUY HERRING,


                            Appellant,

v.

LPP MORTGAGE, LTD.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00195-CV

Appeal from the

109th District Court

of Andrews County, Texas

(TC#17,340)

MEMORANDUM OPINION

	Pending before the Court is Appellant's motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant has complied with the requirements of Tex.R.App.P. 42.1(a)(1).
Having considered the motion, we conclude it should be granted, because no party will be denied
relief to which it would otherwise be entitled.  Therefore, we grant Appellant's motion to dismiss
and do so with prejudice.  In accordance with the parties' agreement, costs are taxed against the party
incurring same.  See Tex.R.App.P. 42.1(d).

						GUADALUPE RIVERA, Justice

March 19, 2009

Before Chew, C.J., McClure, and Rivera, JJ.